           Case 3:20-cv-00154-SB          Document 1      Filed 01/27/20    Page 1 of 6




R. Lind Stapley, OSB No.: 030531
stapley@sohalang.com
Soha & Lang, P.S.
1325 Fourth Ave., Ste 2000
Seattle, WA 98101-2570
(206) 624-1800
(206) 624-3583 (fax)
Attorneys for Plaintiffs




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                               PORTLAND

 PACIFIC INDEMNITY COMPANY,                                                Civil No. 3:20-cv-154
 WESTCHESTER FIRE INSURANCE
 COMPANY f/k/a ACE INDEMNITY                           COMPLAINT FOR DECLARATORY
 INSURANCE COMPANY f/k/a CIGNA                         RELIEF: APPROVAL OF GOOD
 INDEMNITY INSURANCE COMPANY                           FAITH SETTLEMENT UNDER ORS
 f/k/a ALASKA PACIFIC ASSURANCE                        465.480
 COMPANY,

                                 Plaintiffs,

         vs.

 AVISON LUMBER COMPANY, an
 Oregon corporation,

                                 Defendant.



                                                  1.

        COMES NOW Pacific Indemnity Company (“Pacific”) and Westchester Fire Insurance

Company        f/k/a    ACE Indemnity Insurance Company f/k/a CIGNA Indemnity Insurance

Company f/k/a Alaska Pacific Assurance Company (“Westchester”) and presents the following


COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 1
No. 3:20-cv-154

1200.00344 lm23e10343
           Case 3:20-cv-00154-SB        Document 1        Filed 01/27/20    Page 2 of 6




Complaint for Declaratory Relief seeking approval of a good faith settlement under ORS

465.480(4).

                                           PARTIES

                                                2.

        Pacific is an insurance company organized under the laws of Pennsylvania, with its

principle place of business in Pennsylvania.         Pacific does business in Oregon and has a

registered agent in this jurisdiction. Pacific issued liability policies of insurance to Avison

Lumber Company.

                                                3.

        Westchester is an insurance company organized under the laws of Pennsylvania, with

its principle place of business in Pennsylvania. Pacific does business in Oregon and has a

registered agent in this jurisdiction. Westchester issued liability policies of insurance to Avison

Lumber Company

                                                4.

        Avison Lumber Company (“Avison”) is an Oregon corporation with its principle place

of business in Oregon.

                                VENUE AND JURISDICTION

                                                5.

        This court has the authority to grant declaratory relief pursuant to 28 U.S.C. § 2201.

There is complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332.

                                                6.

        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 2
No. 3:20-cv-154

1200.00344 lm23e10343
            Case 3:20-cv-00154-SB      Document 1      Filed 01/27/20    Page 3 of 6




                                GENERAL ALLEGATIONS

                                               7.

        Avison represents that the Oregon Department of Environmental Quality (“ODEQ”)

and/or other governmental entities or third-parties have presented or may present claims of

environmental claims implicating Avison at the following contiguous locations located in

Clackamas County, Oregon: (1) Avison Lumber – Mill #1 (ODEQ ECSI Site No. 4014), and

(2) Floragon Forest Products (ODEQ ECSI Site No. 252) (collectively the “Underlying

Claims”).

                                               8.

        Avison asserts that the Underlying Claims are covered under the policies of insurance

issued by Pacific and Westchester to Avison.

                                               9.

        Avison asserts that it has incurred substantial fees and costs for investigation, risk

assessment, legal defense and litigation arising from the Underlying Claims and has spent

substantial sums for the remediation and mitigation of the Underlying Claims including

significant amounts of defense and/or indemnity costs that Avison alleges has not been

reimbursed by any other insurer.

                                               10.

        Avison expects to incur additional substantial costs in the future arising from the

Underlying Claims.

                                               11.




COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 3
No. 3:20-cv-154

1200.00344 lm23e10343
           Case 3:20-cv-00154-SB        Document 1       Filed 01/27/20     Page 4 of 6




        Pacific and Westchester dispute that they owe coverage for the Underlying Claims and

dispute the amounts Avison has asserted are owed under the Pacific and Westchester policies

for the Underlying Claims.

                                               12.

        Pacific has been providing a defense to Avison for the Underlying Claims under a

reservation of rights since 2008 and Westchester agreed to participate in Avison’s defense

under a reservation of rights in 2016. Pacific and Westchester have previously paid at least

$790,800 in defense costs and $480,000 in indemnity costs under the Policies for the

Underlying Claims.

                                                13

        Avison, Pacific and Westchester participated in a confidential mediation with mediator

Richard Lee (the “Mediator”) to address Avison’s claims for coverage under the Pacific and

Westchester policies for the Underlying Claims.

                                               14.

        Each party, having considered the risks associated with the Underlying Claims, and

each having considered their litigation risks with respect to the issues of coverage as well as the

costs of further coverage litigation and possible judgments, including judgments for interest,

other awarded damages and attorney fees, Avison, Pacific and Westchester reached a mediated,

negotiated resolution of the Underlying Claims during the course of the mediation process,

subject to the terms and conditions of an executed settlement agreement (“Settlement

Agreement”).




COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 4
No. 3:20-cv-154

1200.00344 lm23e10343
           Case 3:20-cv-00154-SB       Document 1      Filed 01/27/20    Page 5 of 6




                                              15.

        Under the Settlement Agreement, Pacific and Westchester agreed to pay a sum certain

into a fund to be used by Avison to address the Underlying Claims.

                                    CLAIM FOR RELIEF

                                              16.

        ORS 465.480(4)(b) provides that a settlement agreement between an insured and insurer

that has been approved by a court of competent jurisdiction after 30 days’ notice to other

insurers is a good-faith settlement agreement with respect to all such insurers to whom such

notice was provided.

                                              17.

        ORS 465.480(a) then precludes rights of contribution against insurers that have entered

into a good-faith settlement agreement with the insured.

                                              18.

        The parties now seek a declaration that the settlement agreement executed between

Avison, Pacific and Westchester is a good-faith settlement agreement under ORS 465.480(4).

                               V.     PRAYER FOR RELIEF

        WHEREFORE, Pacific, Westchester and Avison respectfully requests that this Court

enter a finding that the settlement agreement executed between Avison, Pacific and

Westchester is a good-faith settlement agreement under ORS 465.480(4).




COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 5
No. 3:20-cv-154

1200.00344 lm23e10343
           Case 3:20-cv-00154-SB       Document 1      Filed 01/27/20   Page 6 of 6




        Respectfully submitted this 27 day of January, 2020.

                                             SOHA & LANG, P.S.



                                             By:    /s/Lind Stapley
                                               R. Lind Stapley, OSB # 030531
                                               Phone No.: 206-624-1800
                                               Attorneys for Plaintiffs




COMPLAINT FOR DECLARATORY RELIEF: APPROVAL OF GOOD FAITH SETTLEMENT UNDER
ORS 465.480 – 6
No. 3:20-cv-154

1200.00344 lm23e10343
